              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,              Case No. 19-CR-114-JPS
 v.

 JEREMY M. FILLER,                                                 ORDER

                            Defendant.


       On June 18, 2019, the government filed a two-count Indictment in

this case, charging the defendant for violations of 18 U.S.C. §§ 922(a)(6) and

924(a)(2). (Docket #1). On September 3, 2019, the parties filed a plea

agreement indicating that the defendant agreed to plead guilty to Counts

One and Two of the Indictment. (Docket #10).

       The parties appeared before Magistrate Judge William E. Duffin on

September 10, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #11). The defendant entered a plea of guilty

as to Counts One and Two of the Indictment. Id. After cautioning and

examining the defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Duffin determined that the guilty

plea was knowing and voluntary, and that the offenses charged were

supported by independent factual bases containing each of the essential

elements of the offenses. (Docket #11 and #12).

       Thereafter,   Magistrate    Judge   Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be
prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #12). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court    has    considered       Magistrate   Judge    Duffin’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #12) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 27th day of September, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
